       Case 4:l8-cr-00133-JEG Document 4-1 Filed 10/17/18 Page 1 of 1

                                                               US-DiSlfecTCqURl
                                                                  SAVANHAH DIV.
              UNITED STATES DISTRICT COURT FOR THE                          , pc
                  SOUTHERN DISTRICT OF GEORGIA                        '2S FM M- UO
                          SAVANNAH DIVISION
                                                              CLERK



UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                CR 418-133
GREGORY TURNQUEST

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED,this fi^dav of /)rAr\h/^f                2018.



                                   HO^. JyE. GRAHAM
                                   UNbgD STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
